DETAILED ACTION
Applicants’ arguments, filed 10 January 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
This office action is made NON-FINAL as it includes rejections that could have been made previously in prosecution but mistakenly were not made previously in prosecution.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-26 recite the phrase “the composition.” The phrase “the composition” has an unclear antecedent basis, and therefore renders instant claims 25-26 to be indefinite. This is because it is unclear whether the composition being referred to here is the crude composition of squalene prior to the both the purification and denaturing 
For the purposes of examination under prior art, the examiner understands claims 25-26 to refer to the crude composition of squalene prior to the completion of distillation steps, as the protein being recited by this claim is understood to be an impurity. See page 2, top two paragraphs of the instant specification.
The examiner has included proposed examiner’s amendments at the end of the office action that amend the claims as to overcome this issue.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the phrase “the composition comprising squalene.” The phrase “the composition comprising squalene” has an unclear antecedent basis, and therefore renders instant claims 31-32 to be indefinite. This is because it is unclear whether the composition being referred to here is the crude composition of squalene prior to the both the purification and denaturing distillation steps, the composition of squalene between distillation steps, or the composition of purified squalene after both distillation steps have occurred.
For the purposes of examination under prior art, the examiner understands claims 31-32 to refer to either the crude squalene composition, the squalene 
The examiner has included proposed examiner’s amendments at the end of the office action that amend the claims as to overcome this issue.


Claim Interpretation
For the purposes of examination claims 35-42 are understood to be drawn to methods comprising further using or further treating squalene prepared in accordance with claim 24. These claims are not understood to require the steps of making the product made by the method of claim 24; in contrast, these claims are understood to require only the product made by undergoing the process steps of claim 24. As such, claims 35-42 are understood to comprise product-by-process limitations. Such product-by-process limitations (e.g. “the squalene prepared according to claim 24”) are not limited to the manipulations of the recited steps (e.g. the distillations required by claim 24), only to the structure implied by the steps (e.g. the squalene produced therefrom). See MPEP 2113. Although claims 35-42 are process claims, they are understood by the examiner to refer to a process of using the product made by the steps of claim 24, not a process of making a product.


Claim Rejections - 35 USC § 102(b) – Anticipation
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Hagan et al. (US 2009/0047353 A1).
O’Hagan et al. (hereafter referred to as O’Hagan) is drawn to an influenza vaccine and a method for making such a vaccine, as of O’Hagan, title and abstract. Said vaccine composition may comprise squalene, as of O’Hagan, paragraphs 0104-0108.
As to claim 35, the claim requires preparing an oil in water emulsion. O’Hagan teaches an oil in water emulsion in paragraph 0104.
As to claims 35, the claim recites using squalene prepared in according to instant claim 24. O’Hagan does not teach that the squalene is prepared via the double distillation method recited by instant claim 24. Nevertheless, as explained in the “Claim Interpretation” section above, instant claim 35 is understood to recite a product prepared by the method of claim 24, but is not understood to incorporate the process steps of claim 24. As the squalene used by O’Hagan appears to be the same as the squalene prepared by the instantly claimed invention, the skilled artisan would have understood that the method of preparing an oil in water emulsion with squalene, as taught by O’Hagan, is the same method step as recited by the instant claims. Product-
The examiner has included proposed examiner’s amendments at the end of the office action that amend the claims in a manner that claim 35 requires all of the steps recited by claim 24. Such an amendment would overcome this rejection.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 35-42 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagan et al. (US 2009/0047353 A1).
O’Hagan et al. (hereafter referred to as O’Hagan) is drawn to an influenza vaccine and a method for making such a vaccine, as of O’Hagan, title and abstract. Said vaccine composition may comprise squalene, as of O’Hagan, paragraphs 0104-0108.
As to claim 35, the claim requires preparing an oil in water emulsion. O’Hagan teaches an oil in water emulsion in paragraph 0104.
As to claim 36, O’Hagan teaches combining the emulsion with an antigen, as of paragraph 0110.
As to claim 37, O’Hagan teaches a kit, as of paragraph 0123. The kit would appear to entail multiple containers.
As to claim 38, O’Hagan teaches keeping the antigen and adjuvant separate until the time of delivery, as of paragraph 0110. These can be packaged in vials, as of paragraph 0123 of O’Hagan.
As to claim 39, O’Hagan teaches a borosilicate container, as of paragraph 0132.
As to claim 40, O’Hagan teaches an influenza virus antigen, as of the title and abstract.
As to claim 41, O’Hagan teaches about 15 µg of dose or less, as of paragraph 0048.

As to claims 35-42, for the purposes of this rejection, the examiner understands that O’Hagan teaches all of the required elements of the claim, but not in the same embodiment. Together these would provide a composition as claimed instantly. For the purposes of this rejection, the examiner understands that the prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claims 35, the claim recites using squalene prepared in according to instant claim 24. O’Hagan does not teach that the squalene is prepared via the double distillation method recited by instant claim 24. Nevertheless, as explained in the “Claim Interpretation” section above, instant claim 35 is understood to recite a product prepared by the method of claim 24, but is not understood to incorporate the process steps of claim 24. As the squalene used by O’Hagan appears to be the same as the 
The examiner has included proposed examiner’s amendments at the end of the office action that amend the claims in a manner that claim 35 requires all of the steps recited by claim 24. Such an amendment would overcome this rejection.

Terminal Disclaimer
The terminal disclaimer filed on 10 January 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the following patents:
US Patent 10,517,947
US Patent 9,867,877
US Patent 9,545,440
US Patent 9,199,887
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Proposed Claim Amendments
The examiner proposes the following claim amendments in order to place the instant application in condition for allowance. The proposed claim amendments to claims 25-26 and 31-32 amend the claim to clarify the antecedent basis. The proposed claim amendments to claims 35-42 amend the claim such that these claims require all of the steps of claim 24. 


A) Claim 25 is proposed to be amended in the following manner:
Claim 25 (Proposed Amendment): The method of claim 24, wherein the composition of squalene from an animal source prior to distillation comprises one or more proteins.


B) Claim 26 is proposed to be amended in the following manner:
Claim 26 (Proposed Amendment): The method of claim 25, wherein the composition of squalene from an animal source prior to distillation comprises parvalbumin.




C) Claim 31 is proposed to be amended in the following manner:
Claim 31 (Proposed Amendment): The method of claim 24, [[ ]] further comprising subjecting the composition comprising squalene [[ ]] to saponification, either before distillation steps (a) and (b), between distillation steps, or after distillation steps (a) and (b).

D) Claim 35 is proposed to be amended in the following manner:
Claim 35 (Proposed Amendment): [[ ]] The method according to claim 24, further comprising preparing an emulsion with squalene that has been subjected to the purification and denaturing distillations.

E) Claim 36 is proposed to be amended in the following manner:
Claim 36 (Proposed Amendment): [[ ]] The method according to claim 35, [[ ]] further comprising combining the emulsion with an antigen.

F) Claim 37 is proposed to be amended in the following manner:
Claim 37 (Proposed Amendment): [[ ]] The method according to claim 35, [[ ]] further comprising packaging the emulsion into a kit [[ ]] and packaging an antigen component into the kit.



G) Claim 38 is proposed to be amended in the following manner:
Claim 38 (Proposed Amendment): The method of claim 37, wherein the [[ ]] emulsion component and the antigen component of the kit [[ ]] are in separate vials.


Allowable Subject Matter
Claims 24, 28-30, and 33-34 are not subject to a rejection and appear to be in condition for allowance.
The examiner has provided the following rationale as to why the above-cited claims are in condition for allowance.
As close prior art, the examiner cites May et al. (US Patent 2005/0250953 A1) and Pietsch et al. (European Journal of Lipid Science and Technology, Vol. 109, 2007, pages 1077-1082). The examiner also cites of Yamaguchi et al. (US Patent 6,090,598) and Yamamoto et al. (US 2015/0177002 A1). The examiner also cites Kaiya et al. (US Patent 6,165,481). All of these references were cited on the information disclosure statement (IDS) submitted on 4 November 2019.
May Reference: May et al. (US Patent 2005/0250953 A1) (hereafter referred to as May) is drawn to the extraction of squalene as well as other ingredients from palm oil. The sequence of steps of May is set forth in figure 1, which is reproduced below.

    PNG
    media_image1.png
    788
    528
    media_image1.png
    Greyscale

As of the terminology used in the above-reproduced figure, the distillate is the material that boils in a distillation, whereas the residue is the material that does not boil in a distillation. As such, it appears that only in the second stage is the squalene found in the distillate. In contrast, in the first and third stages, the squalene is found in the 
The examiner notes that there may have been motivation for the skilled artisan to have conducted the distillation stages of May multiple times in order to increase the purity of the product. The concept of repeating distillation steps multiple times to increase purity is discussed as of Yamaguchi et al. (US Patent 6,090,598), claim 1, part (c), and Yamamoto et al. (US 2015/0177002 A1), paragraph 0025.
However, even if this repetition of the second distillation were to have occurred, this would not have resulted in the claimed invention. This is at least because there would have been no motivation for the skilled artisan to have conducted the first and second repeats of the second stage distillations at different temperatures. Yamaguchi and Yamamoto teach repeating distillation steps, which would appear to indicate that the conditions are the same between the first distillation and the repeat. This differs from the claimed invention, which requires that the purification and denaturing distillations be conducted at different temperatures. 
Additionally, while May teaches that squalene is found in shark liver oil, as of May, paragraph 0005, the distillation of May is taught to be used for a plant based starting material. As such, there would have been no motivation for the skilled artisan to have conducted the distillation of May on a shark liver oil starting material, and no reasonable expectation that such a distillation would have been successful at least due to the differences in chemical composition between the plant starting material and shark liver oil.
Pietsch Reference: Additionally, the examiner cites Pietsch et al. (European Journal of Lipid Science and Technology, Vol. 109, 2007, pages 1077-1082). Pietsch et al. (hereafter referred to as Pietsch) is drawn to methods of purifying squalene from shark liver oil via short path distillation. The method of Pietsch appears to include a “pre-separation” step at 130-140 °C to eliminate high volatile components other than squalene, as of Pietsch, page 1078, left column, last full paragraph. The pre-separation step does not cause squalene to boil. The pre-separation step is followed by the actual short path distillation which causes the squalene to boil.
As best understood by the examiner, Pietsch suffers a similar deficiency as May in that Pietsch only teaches one distillation step that causes squalene to boil, whereas the instant claims require two separate distillation steps that cause squalene to boil. First, although Pietsch teaches distillation under various conditions, as of Pietsch, page 1080, Table 1, reproduced below.

    PNG
    media_image2.png
    343
    950
    media_image2.png
    Greyscale

The different lines on the above-reproduced table are different distillation options, not separate steps of the same process to obtain squalene. There would have been no motivation for the skilled artisan to have conducted a distillation at one temperature and 
The examiner also notes that Pietsch teaches the following, as of Pietsch, page 1079, left column, first paragraph in section 3.1, reproduced below.

Eight experiments were conducted at different temperatures, pressures and mass flows of crude shark liver oil containing around 60% of squalene. The objective was to find the lowest possible temperature at the highest feasible feed mass flow in order to obtain a maximum yield of highly concentrated squalene under acceptable conditions from an economic point of view.

As best understood by the examiner, while repeating a distillation step may have been taught by Yamaguchi or Yamamoto, it would appear to have been undesirable based upon the aims of Pietsch. This is because Pietsch is drawn to economic concerns, as of the above-reproduced text. The skilled artisan would have expected there to have been an economic cost to the distillation, and having to repeat the distillation would have resulted in increased economic costs, which is not desired by Pietsch. 
Pietsch’s emphasis on yield also appears to go against repeating the distillation step or conducting multiple distillations that cause squalene to boil. This is because the skilled artisan would have expected that during a repeat of the distillation step, yield would likely have been lost, though purity may have been increased. This is because the skilled artisan would have expected that upon conducting a second distillation of material obtained from the first distillation, the concentration of impurities would have been reduced, though some of the desired squalene would have been lost as well. As 
The examiner additionally notes that Pietsch envisions that the isolated squalene is used for cosmetic and health food preparation, as of Pietsch, page 1077, left column. In contrast, the squalene of the instant invention is designed for use as a vaccine adjuvant, as of page 3 lines 26-27 of the instant specification and instant claim 30. In this case, the skilled artisan would have expected that squalene for vaccines requires higher purity than squalene for cosmetics or oral administration. This is at least because a vaccine is being administered into the body by a parenteral method such as injection or inhalation. In contrast a cosmetic is simply applied to the surface of the body. As such, since the skin is acting as a barrier to entry in the case of a cosmetic, the purity requirements are not expected to be as high for a cosmetic as for a vaccine preparation. Additionally, with regard to oral administration, the skilled artisan would have understood that the acidity of the stomach and the first pass metabolism via the liver would have protected the systemic circulation from impurities. As such, the purity level needed for oral administration or application to skin would not have been as high as what would have been needed for use as a vaccine.
Therefore, the method of Pietsch appears to be used to provide squalene for applications that require lower purity levels than what is required by the instant claims. There is no evidence that the method of Pietsch would have provided squalene with sufficiently high purity levels to have been used as a vaccine. Also, the skilled artisan would not necessarily have been motivated to have added the steps necessary to have rendered the squalene to be of high enough purity to have been used as a vaccine, as 
Kaiya Reference: As close prior art not used in a rejection, the examiner cites Kaiya et al. (US Patent 6,165,481). Kaiya et al. (hereafter Kaiya) is drawn to highly pure squalane and a method of purifying said squalene from a squalene source, as of Kaiya, title and abstract. In one embodiment, Kaiya teaches a distillation of shark liver oil at 175-180 degrees Celsius and 0.5 mm Hg, as of Kaiya, Example 1, specifically column 12 lines 14-20. 
However, the method of Kaiya differs from the claimed method because of the following reasons.
First, while Kaiya uses shark liver oil as a starting material, the intention of the method of Kaiya is to make a purified fraction of squalane. This differs from the instantly claimed method, in which the intention is to prepare purified squalene. These are two different compounds. Kaiya teaches a hydrogenation step used to hydrogenate squalene to form squalene. This is not desired in the claimed method for which the intention is to produce squalene.
Secondly, the method of Kaiya utilizes only a single distillation that results in the boiling of squalene, not two separate distillation steps. This determination is made in view of Kaiya, column 12 lines 15-20, which teach only one distillation. The examiner notes that although Kaiya teaches distilling off light components, the skilled artisan would have expected that this would have occurred at a temperature that at which squalene does not boil but the light components do boil. As such, only the distillation 
Third, the examiner notes that Kaiya broadly suggests distilling at a temperature range of from 100 to 200 degrees Celsius, as of Kaiya, column 3 lines 40-45. However, this is not understood to provide sufficient motivation for the skilled artisan to have conducted two separate distillations at different temperatures for the each distillation, wherein the different temperatures have a different purpose (the low temperature distillation for purification, and the high temperature distillation for denaturation). 
Fourth, the examiner notes that the composition of Kaiya, after purification by distillation but before hydrogenation from squalene to squalene, does not yet appear to be at a purity level that is acceptable for the standards desired by Kaiya. Kaiya measures the purity of the composition by measuring the amount of the impurity of pristane, and desires that this impurity of pristane be less than 10 ppm, as of Kaiya, column 3 lines 19-20. However, after the distillation and saponification steps of Kaiya, the pristane content is much higher, e.g. in Example 1 where the pristane content at this point is 1500 ppm, as of Kaiya, column 12 line 35 after step 2. This 1500 ppm pristane impurity is not removed until hydrogenation to squalane. As such, it is evident that the single distillation of Kaiya is unable to provide a squalene composition with a sufficiently low level of impurity that it is suitable for commercial use. 
In contrast, the method of the instantly claimed invention appears to render the squalene safe for human use by removing potential contaminant proteins and viruses. There is no evidence that the method of Kaiya, prior to hydrogenation, would have been able to have produced squalene in which the contaminant proteins and viruses were 
Purpose of Purification and Denaturing Distillation: The examiner also notes that the instant specification discloses that the purification distillation and denaturing distillation have different purposes. The instant specification discloses that the primary purpose of the purification distillation is to remove impurities, as of page 4, lines 13-17. In contrast, the denaturing distillation is performed to denature specific contaminant proteins, as of page 5, starting on line 25 of the instant specification through page 7 line 21 of the specification. While the purpose of the purification distillation appears to be to remove as many non-squalene impurities as possible, the purpose of the denaturing distillation is different. Namely, the purpose of the denaturing distillation is to denature specific proteins which are found in the source material from which squalene is derived (e.g. shark liver oil) which may be cause an allergic reaction. Parvalbumin is disclosed on page 5 lines 25-35 as a potentially allergic protein found in shark liver oil that is known to cause an allergic reaction. While the Pietsch references teaches distillation 


Conclusion
Less than all claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612